Filed 8/16/21 In re Jaylen F. CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                        SECOND APPELLATE DISTRICT
                                     DIVISION THREE

In re JAYLEN F., A Person                                     B311399
Coming Under the Juvenile
Court Law.

LOS ANGELES COUNTY                                            Los Angeles County
DEPARTMENT OF CHILDREN                                        Super. Ct. No.
AND FAMILY SERVICES,                                          18CCJP00780B

       Plaintiff and Respondent,

       v.

T.G.,

       Defendant and Appellant.

      APPEAL from an order of the Superior Court of
Los Angeles County, Nichelle Blackwell, Temporary Judge.
Affirmed.
      Linda J. Vogel, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jessica S. Mitchell, Deputy
County Counsel, for Plaintiff and Respondent.
                        INTRODUCTION

       T.G. (mother) appeals from the juvenile court’s order
terminating her parental rights to nine-year old Jaylen F. under
Welfare and Institutions Code1 section 366.26. She does not
contest the merits of the court’s decision. Instead, mother argues
the Department of Children and Family Services (Department)
did not satisfy its duty of further inquiry under the Indian Child
Welfare Act of 1978 (25 U.S.C. § 1901 et seq.; ICWA) because it
failed to ask her maternal great aunt about Jaylen’s possible
Native American ancestry. We affirm.

                         BACKGROUND

      An abridged statement of facts is presented because this
appeal is limited to a single issue regarding compliance with
ICWA.
      Mother has four children: Teanna born in 2002; Dylan born
in 2007; Aaliyah born in 2008; and Jaylen born in 2012. All four
children have different fathers. J.F. (father) is Jaylen’s father.
Only Jaylen is the subject of this appeal; father did not challenge
the termination of his parental rights to Jaylen.
1.    Prior Dependency Proceedings
      Since 2004, mother has been involved in numerous
dependency proceedings pertaining to Teanna, Dylan, and
Aaliyah based on substantiated allegations of drug abuse,
physical abuse, emotional abuse, caretaker absence, mental
health problems, and general neglect. For example, in 2004


1All undesignated statutory references are to the Welfare and
Institutions Code.




                                  2
Teanna was detained from mother and declared a dependent of
the court due to mother’s drug use at the time of the child’s birth
and mother’s severe anger management problems. As another
example, in 2010 Dylan and Aaliyah were detained from mother
and declared dependents of the court due to mother’s auditory
hallucinations and psychiatric hospitalization. Ultimately,
mother’s reunification efforts with these children were not
successful. The court ordered Teanna into a permanent plan of
legal guardianship. Mother’s parental rights to Dylan were
terminated and mother never reunified with Aaliyah.
2.    Dependency Proceedings Involving Jaylen and
      Compliance with ICWA
      In May 2014, Jaylen was detained from mother. The
following month, the court declared Jaylen a dependent. In
August 2015, the court terminated jurisdiction over Jaylen with a
custody order granting sole legal and physical custody to mother.
In February 2017, Jaylen was detained from mother and father.
Two months later, Jaylen was returned to his parents’ custody
and jurisdiction was terminated.
      On February 4, 2018, the family came to the Department’s
attention again after mother was arrested for trying to gouge out
father’s eyes and smother him with a blanket while Jaylen and
Aaliyah were nearby. In response to mother’s arrest, the
Department initiated this action by filing a petition under section
300, subdivisions (a) and (b) on behalf of Jaylen and Aaliyah.
According to the ICWA-010(A) forms attached to the petition, on
February 5, 2018 mother told a Department social worker that
Jaylen and Aaliyah have no known Indian ancestry. The
February 7, 2018 detention report confirms that ICWA does not
apply, and states that when mother was asked about Indian




                                 3
ancestry she indicated that “there is no ICWA status on the
family.” Further, based on the Department’s review of the
CWS/CMS database, on August 16, 2010 another juvenile court
found that ICWA did not apply to mother.
       At the February 8, 2018 detention hearing, mother and
father appeared and were appointed counsel. Mother’s counsel
stated, “Your Honor, I believe ICWA findings were made already
previously for the children Aaliyah and Jaylen. I wasn’t sure if
the court required them but I can fill [the ICWA-020 forms] out
after the hearing.” The court replied it needed the forms filled out
again for mother. The following discussion then took place
between the court and mother:
       Court: “For mother, do you have any Native American
       Indian ancestry, ma’am?”
       Mother: “Yes, I do.”
       Court: “What is the tribe?”
       Mother: “I haven’t [done] my research yet and got on
       ancestry.com.”
       Court: “Oh, how do you know?”
       Mother: “History of my grandparents and grandmother.”
       Court: “What is the name of the tribe?”
       Mother: “I just told you I don’t know. I can’t tell you
       specifically.”
       Court: “Tribes are entitled to receive notice when children
       are detained, so we need to have a name of a tribe in order
       to have notice. Do you have contact information?”
       Mother: “I’ll definitely get it for you.”
       Mother’s counsel informed the court he could provide
mother with the ICWA-020 form to fill out. Mother replied, “Do I
got it in my blood? We need that?” The court responded that “at




                                 4
this time” it would defer ICWA findings as to Jaylen regarding
mother and noted father had no Indian heritage. While the court
was making its detention findings, mother stated, “I’m walking
out.” The court ordered the children detained under the
Department’s supervision with monitored visitation for the
parents. The court also ordered the Department to “further
interview the mother regarding the ICWA issue.”
       After the February 8, 2018 hearing, father and mother filed
their ICWA-020 forms. Father checked the box next to “I have no
Indian ancestry as far as I know.” Mother checked the box next to
“I am or may be a member of, or eligible for membership in, a
federally recognized Indian tribe.” Mother did not, however,
identify a tribe or provide the name and contact information of
any relative. In addition, mother did not check the box indicating
that one or more of her parents, grandparents, or other lineal
ancestors is or was a member of a federally recognized tribe.
       On March 27, 2018, a dependency investigator (DI) called
mother to discuss her claim of possible Indian ancestry. The DI
began the telephone interview by asking mother about her claim
of possible Indian ancestry to which mother replied she had
Native American ancestry. When asked if she knew the name of
the tribe, mother stated there was supposed to be an
investigation regarding her heritage and it was not her job to do
the investigation. After the DI tried to explain the process of
investigating a parent’s claim of Native American ancestry,
mother denied knowing what tribe she was affiliated with. The
DI then asked mother if she could provide the Department with
the names of any relatives and their telephone numbers for
purposes of its further investigation into her claim. At first,
mother said she had the names and telephone numbers of those




                                5
relatives. But when the DI asked mother to provide the relatives’
information, mother stated “not now.”
       Mother and father appeared with counsel at a June 13,
2018 hearing. During the hearing, the Department informed the
court the investigation as to mother’s claim of possible Native
American heritage was still pending. The Department explained
that although it tried to follow up with mother to obtain more
information about a particular tribe and any relatives that could
assist its investigation, mother stated she did not know if she
could provide the information to the Department.
       During the June 13, 2018 hearing, the court asked mother’s
counsel whether he had ICWA information “[b]ecause my
understanding of this is that the mother is making contrary
statements.” Mother’s counsel responded that mother indicated
the social worker never approached her or never asked her for
any information. The court replied, “All right. I’m going to make
a finding that this child [Aaliyah] is not an Indian child and
neither is the child Jaylen. The mother filed an ICWA document
[on] February 17, 2017 in [a prior] case when it was first here
before it closed and she clearly marked the part of the box D,
stating that she has no [Indian] ancestry, as far as she knows.
Now I see that she did submit another ICWA form on February 8,
2018, a year later, checking the box that she may be a member or
eligible for membership in a tribe. Yet, none of that information
was ever disclosed in 2017. And a finding was made in 2017 that
the mother denied Indian heritage.” The court added it “will not
allow parents to play fast and loose with the court by making
contradictory statements in order to delay proceedings or create
undue havoc on the proceedings because then [the] doctrine of
disentitlement will come into play.” The court stated it would




                                6
“maintain the previous order and findings made on February 17,
2017, based on mother’s ICWA statement, which she signed
under penalty of perjury under the laws of the State of California
that she has no Indian heritage.”
       The court also determined the Department “is not required
to give any further notice, because the mother has already stated
she has no Indian heritage and she made that statement under
penalty of perjury” and, therefore, the Department “need not
further investigate this matter.” The court emphasized that if
any investigation were to be done, it would be a perjury
investigation regarding mother telling the truth. The court’s June
13, 2018 minute order states that it “does not have a reason to
know that [Jaylen] is an Indian Child, as defined under ICWA,
and does not order notice to any tribe or the BIA. Parents are to
keep the Department, their Attorney and the Court aware of any
new information relating to possible ICWA status.”
       At the August 1, 2018 jurisdiction and disposition hearing,
the court found jurisdiction over Jaylen and Aaliyah based upon
several counts asserted in the first amended petition. As to
mother, the court sustained count a-1 (history of violent
altercations between mother and father), counts a-2, b-2, and j-1
(mother’s physical abuse of Aaliyah), and count c-1 (mother’s
emotional abuse of Aaliyah). The court found that mother’s
testimony “is completely without merit and lacks credibility.” The
court declared the children dependents of the court and found the
bypass provisions of section 361.5 applied because mother had
inflicted severe physical abuse on Aaliyah, Jaylen witnessed the
physical abuse, mother failed to reunify with Teanna and Dylan,
and mother’s parental rights over Dylan had been severed. The
court also observed that despite the Department’s extensive




                                7
efforts over 14 years to assist mother in providing her children
with a safe home, those efforts had not helped. All the review
hearing reports after August 1, 2018 stated that ICWA did not
apply.
       By January 2019 Jaylen was living in a foster home. On
February 12, 2019, a social worker spoke with mother’s maternal
great aunt, Mary J., about having visits with Jaylen. She was
unable to visit with Jaylen at that time, however, because she
was in the process of relocating. The record does not indicate
whether the social worker asked the great aunt if mother or
Jaylen had Native American ancestry.
       In August 2019 Jaylen was placed in the foster home of Ms.
L. and Mr. C. And in September 2019 mother’s great aunt
withdrew her Resource Family Approval (RFA) application due to
her inability to obtain a criminal waiver. Following the
withdrawal of her RFA application, the great aunt stopped
visiting Jaylen and no longer had any contact with the child.
Shortly thereafter, the Department recommended Jaylen receive
permanent placement services while receiving adoptive planning
in his current placement with Ms. L. and Mr. C. Jaylen continued
doing well in their home and Ms. L. and Mr. C. remained
committed to adopting him. He got along well with their family
and did well in school. Due to COVID-19 restrictions, mother had
inconsistent monitored visits with Jaylen; her most recent visit
was in November 2020.
       After multiple continuances, the court held the contested
section 366.26 hearing on March 22, 2021. At the beginning of the
hearing, mother’s counsel informed the court that mother, who
was present, suggested she wanted to discharge him and
represent herself because she considered him racist,




                               8
unprofessional, “and a host other things.” The court responded
that mother had been very recalcitrant in the past, counsel had
been very thorough, and this was “simply another ruse” on
mother’s part to delay the termination of her parental rights. The
court emphasized that mother “has repeatedly engaged in efforts
that tend to sabotage Jaylen’s placement.”
      During the hearing, mother accused the Department of not
liking her and being racist. As for the court, mother said “the
judge needs to be investigated because she’s lying under her own
oath in the United States, California, in the judicial system.”
Regarding mother’s purported Indian heritage, mother reminded
the court it “wouldn’t believe a word I said. Two years ago you
said you [were] going to find me unbelievable because I told you I
had Indian in my heritage.” At the end of the hearing the court
found by clear and convincing evidence that Jaylen was
adoptable, no exception to adoption applied, and terminated
mother’s and father’s parental rights. The court also designated
Ms. L. and Mr. C. as Jaylen’s prospective adoptive parents.
Mother filed a timely notice of appeal.

                         DISCUSSION

      Mother contends the order terminating her parental rights
must be reversed because the Department should have further
inquired of mother’s great aunt about Jaylen’s possible Indian
heritage. We disagree.
1.    Applicable Law and Standard of Review
      “The section 366.26 hearing is a critical late stage in a
dependency proceeding. The child has been under juvenile court
jurisdiction for an extended period following the dispositional
order, and the court has held one or more review hearings to




                                9
consider a return to parental custody. [Citation.] At the section
366.26 hearing, the focus shifts away from family reunification
and toward the selection and implementation of a permanent
plan for the child. [Citation.] … If adoption is likely, the court is
required to terminate parental rights, unless specified
circumstances compel a finding that termination would be
detrimental to the child.” (In re S.B. (2009) 46 Cal.4th 529, 532.)
       “ICWA reflects ‘a congressional determination to protect
Indian children and to promote the stability and security of
Indian tribes and families by establishing minimum federal
standards that a state court … must follow before removing an
Indian child from his or her family.’ [Citation.] Both ICWA and
the Welfare and Institutions Code define an ‘Indian child’ as ‘any
unmarried person who is under age eighteen and is either (a) a
member of an Indian tribe or (b) is eligible for membership in an
Indian tribe and is the biological child of a member of an Indian
tribe.’ ” (In re D.F. (2020) 55 Cal.App.5th 558, 565, fn. omitted
(D.F.).)
       A juvenile court has an affirmative and continuing duty to
determine whether ICWA applies to a child’s dependency
proceedings. (§ 224.2, subd. (a); Cal. Rules of Court, rule
5.481(a).) Although the record must show the court considered
the issue, the court’s finding about whether ICWA applies may be
express or implied. (In re Asia L. (2003) 107 Cal.App.4th 498,
506.)
       The duties imposed by ICWA on the juvenile court and the
county welfare agency can be separated into three phases: (1) a
duty to inquire, (2) a duty of further inquiry, and (3) a duty to
provide ICWA notice. (D.F., supra, 55 Cal.App.5th at p. 566.) The
initial duty to inquire “includes, but is not limited to, asking the




                                 10
child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child and where the child, the parents, or Indian
custodian is domiciled.” (§ 224.2, subd. (b).) In addition to the
initial duty of inquiry, a duty of further inquiry arises if the court
or social worker “has reason to believe that an Indian child is
involved in a proceeding.” (Id., subd. (e).) This duty of further
inquiry includes interviewing parents and extended family
members to gather certain information, contacting the Bureau of
Indian Affairs and State Department of Social Services for
assistance in identifying the tribes in which the child might be a
member or be eligible for membership, and “[c]ontacting the tribe
or tribes and any other person [who] may reasonably be expected
to have information regarding the child’s membership,
citizenship status, or eligibility.” (Id., subd. (e)(1)‒(2); see Cal.
Rules of Court, rule 5.481(a)(4) [same requirements].) Once the
court or social worker “knows or has reason to know” that an
Indian child is involved in the dependency proceedings,
California law requires notice pursuant to ICWA be given to the
parent, legal guardian, Indian custodian, and the child’s tribe.
(§ 224.3, subd. (a); see Cal. Rules of Court, rule 5.481(c)(1) [notice
is required “[i]f it is known or there is reason to know [that] an
Indian child is involved in a proceeding listed in rule 5.480”].)
       When the facts are undisputed, the appellate court
independently reviews whether the requirements of ICWA have
been satisfied. (In re A.M. (2020) 47 Cal.App.5th 303, 314.) The
appellate court reviews the juvenile court’s ICWA findings under
the substantial evidence test and determines whether the
juvenile court’s order is supported by “reasonable, credible




                                 11
evidence of solid value.” (Ibid.) The juvenile court’s orders and
findings must be upheld if any substantial evidence, contradicted
or uncontradicted, supports them, and all conflicts in the
evidence must be resolved in favor of affirmance. (Ibid.)
2.    The juvenile court and the Department satisfied their
      ICWA inquiry obligations.
       At the February 8, 2018 detention hearing, mother told the
court she had Native American ancestry but could not identify a
tribe or the name and contact information of any relatives who
could provide that information. In addition, on her ICWA-020
form mother checked the box next to “I am or may be a member
of, or eligible for membership in, a federally recognized Indian
tribe” but did not identify a tribe or provide the name and contact
information of any relative. Based on mother’s statements, the
court deferred making ICWA findings and ordered the
Department to interview mother regarding ICWA. By doing so,
the court concluded, in effect, that the information provided by
mother had triggered the duty of further inquiry.
       Citing In re Austin J. (2020) 47 Cal.App.5th 870, the
Department argues mother’s vague and evasive statements that
she may have Indian ancestry did not trigger a duty of further
inquiry. In Austin J., the Court of Appeal concluded that
statements by the mother, both orally and on her ICWA-020
form, that she may have Cherokee ancestry, and similar
statements by the maternal aunt, did not trigger the duty of
further inquiry. (Id. at pp. 888–889.) The court held: “[T]he fact
disclosed through the social worker’s initial inquiry regarding the
possibility that the children are Indian children—that Mother
may have Cherokee ancestry—is insufficient by itself to provide a
reason to believe that either the children or their parents are




                                12
members of, or eligible for membership in, an Indian tribe.
Therefore, the statute imposed no duty to make further inquiry.”
(Id. at p. 889.)
       In In re T.G. (2020) 58 Cal.App.5th 275 the Court of Appeal
disagreed with Austin J.’s conclusion that a mere possibility of
Indian ancestry was not enough to trigger the duty of further
inquiry. (T.G., at p. 294.) The T.G. court concluded the phrase
“reason to believe” must be interpreted broadly such that a
parent’s affirmative statement of Indian ancestry alone
constitutes a reason to believe an Indian child may be involved
and triggers the duty of further inquiry. (Id. at pp. 294–297.)
       We need not weigh in on the conflict between Austin J. and
T.G. because the juvenile court in this case directed the
Department to conduct an ICWA inquiry and, we conclude, the
Department satisfied its duty of further inquiry.
       The first time anyone suggested mother or Jaylen had
Indian ancestry was mother’s off-handed comment at the
February 2018 detention hearing that mother thought she had
Native American Indian ancestry based on her grandparents’
background. But that comment was followed by mother’s
statement that she did not know the name of the tribe and would
provide the court with contact information at another time. And
mother’s subsequently filed ICWA-020 form provided no facts to
support her claim of possible Indian ancestry. For his part, father
reported having no known Indian ancestry.
       On March 27, 2018, a Department investigator called
mother to discuss her claim of possible Indian ancestry. When
asked if she knew the name of the tribe, mother did not know
what tribe she was affiliated with and stated it was not her job to
do the investigation. The investigator then asked mother if she




                                13
could provide the Department with the names of any relatives
and their telephone numbers for purposes of its further
investigation into her claim. Mother initially indicated she had
the names and telephone numbers of relatives. When pressed by
the investigator to provide the names and telephone numbers of
those relatives, however, mother stated “ ‘not now.’ ”
      Moreover, during the June 13, 2018 hearing, the
Department informed the court that although it tried to follow up
with mother to obtain more information about a particular tribe
and any relatives that could assist its investigation, mother did
not know if she could provide the information to the Department.
Mother and her attorney attended the June 13 hearing, and
neither suggested mother had any additional information on
possible Indian ancestry. There is also no indication in the record
that mother provided the Department additional information
about her possible Indian heritage at a subsequent hearing, or
during a subsequent conversation with a Department social
worker or investigator.
      To be sure, mother contends that at some point after the
June 13, 2018 hearing, the Department had reason to know or
believe Jaylen was an Indian child and it failed to ask mother’s
great aunt about the child’s possible Native American ancestry.
We have several responses to this argument. First, as mother
acknowledges, great aunts are not considered “extended family
members” under ICWA. Thus, the duty to further inquire under
ICWA did not extend to mother’s great aunt and, in any event,
there is no basis to conclude she had any information about
mother’s or Jaylen’s possible Indian ancestry. (See In re D.S.
(2020) 46 Cal.App.5th 1041, 1053; 25 U.S.C. § 1903(2); § 224.1,
subd. (c).)




                                14
       Second, on June 13, 2018 the court made an express finding
that mother’s claim of Indian ancestry was not credible and this
finding is supported by substantial evidence. (See In re N.M.
(2008) 161 Cal.App.4th 253, 261–262, 267 [notice not required
where juvenile court found the mother’s claims of tribal
affiliation not credible].) The juvenile court case file contained the
2010 finding that ICWA was not applicable, as well as mother’s
February 17, 2017 representation in another dependency case
and February 5, 2018 representation in this case that mother and
Jaylen have no Indian ancestry. Mother presents no reason why
the court could not reasonably rely on this evidence to make a
finding ICWA does not apply. Instead, she focuses on the absence
of evidence that, after June 13, 2018, the Department made any
further inquiry regarding her renewed claim of Indian ancestry.
Viewed either as a substantial evidence issue or as a duty of
inquiry issue, mother has shown no error. The court’s implicit
finding made at the March 2021 section 366.26 hearing that
ICWA does not apply remains supported by the court’s prior June
2018 finding and mother’s prior representations. At most, by
March 2021 there was a conflict in the evidence concerning
mother’s or Jaylen’s possible Indian heritage. Certainly, the court
could reasonably find mother’s vague assertion of possible Indian
ancestry not credible when made with no supporting new
information and when mother had previously admitted having no
Indian ancestry. Thus, substantial evidence supports the implicit
finding there was no reason to know or believe Jaylen is or may
be an Indian child when the court terminated mother’s parental
rights in March 2021.2


2   Because the information available to the Department after its further




                                    15
                           DISPOSITION

      The order is affirmed.

 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               LAVIN, Acting P. J.



WE CONCUR:



      EGERTON, J.



      HILL, J.*




inquiry did not meet any of the statutory reason-to-know criteria of
section 224.2, subdivision (d), the duty to give formal ICWA notice
under section 224.3 never arose.
* Judgeof the Santa Barbara County Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                  16